DETAILED ACTION
This is in response to communication filed on 5/16/2022.
Status of Claims
Claims 1 – 14 and 16 – 19 are pending, of which claims 1 and 14 are in independent form.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Martin Geissler on 5/26/2022.
The application has been amended as follows: 
Claims:
	Independent claims 1 and 14 are hereby amended to change ‘the’ to ‘a’ when first referring to a communication ready data bus subscriber.  All other claims remain as presented on 5/16/2022.
1. (Currently Amended) A method for identifying communication-ready data bus subscribers that are connected to a local bus, in particular a ring bus, the method
comprising:
	sending at least one data packet from a local bus master to all of a plurality of communication-ready data bus subscribers in the local bus, for querying an address of [[the]] a communication ready data bus subscriber, the at least one data packet having an address data field for writing in an address from one of the plurality of communication-ready data bus subscribers ready to communicate when queried for the address;
	receiving, at the local bus master, the at least one data packet transmitted via the
local bus, the at least one data packet being received at the local bus master comprises
the address of a communication-ready data bus subscriber, wherein the communication-ready data bus subscriber is in a sequence of communication-ready data bus subscribers;
and
	mapping, via the local bus master, the received address to a relative position of
the communication-ready data bus subscriber in the sequence of communication-ready
data bus subscribers in the local bus,
wherein said sending the at least one data packet is conducted before said
receiving the at least one data packet.

14. (Currently Amended) A local bus master of a local bus, in particular of a ring bus, the local bus master comprising: 
a transmitter for sending at least one data packet from a local bus master to all of a plurality of communication-ready data bus subscribers in the local bus, for querying an address of [[the]] a communication ready data bus subscriber, the at least one data packet having an address data field for writing in an address from one of the plurality of communication-ready data bus subscribers ready to communicate when queried for the address; 
a receiver to receive the at least one data packet, the at least one data packet having the address of a communication-ready data bus subscriber, the communication-ready data bus subscriber being in a sequence of communication-ready data bus subscribers; and 
a mapper to map the received address to a relative position of the communication-ready data bus subscriber in the sequence of communication-ready data bus subscribers in the local bus,
wherein said sending the at least one data packet is conducted before said receiving the at least one data packet.

Allowable Subject Matter
Claims 1 – 14 and 16 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this application is the inclusion of the specific details of a master on a ring bus sending at least one data packet to all communication-ready data bus subscribers, the packet for querying an address of a communication-ready data bus subscriber, the at least one data packet having an address data field for writing in and address from one of the communication-ready data bus subscribers, receiving the packet back at the master and mapping the received address to a relative position of the communication-ready data bus subscriber, as are now included in all of the independent claims, in combination with the other elements recited, which is not found in the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application 20120076146 teaches an address is incremented/decremented.  In these arts, the master is setting addresses (or sending a command that makes each slave set its address).  The master is not querying slaves for addresses. 
U.S. Patent Application 20160098371 and Patent 10216678 teach a daisy chain of master and slaves and addresses.
European Patent Application EP 3151474 B1 teaches a master and slaves sending addresses on a ring bus.
WIPO Publication WO 2018215290 A1 is a copending application to Applicant.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184